Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zachary P. Piccolomini on 06/03/2021.

The application has been amended as follows: IN THE CLAIMS

1.	(Currently Amended) A decoding method for decoding video data, the method comprising:
receiving video data comprising a track group type for a group of two-dimensional tracks, wherein each two-dimensional track in the group of two-dimensional tracks comprises video data for an associated two-dimensional portion of a video source;
determining that the track group type of a track group type metadata box of each of the two-dimensional tracks of the group of two-dimensional tracks is a two-dimensional spatial relationship track group type of a plurality of different track group types, wherein:

the two-dimensional spatial relationship track group type specifies a spatial relationship of the two-dimensional portions of the two-dimensional tracks in the group of two-dimensional tracks based on a two-dimensional Cartesian coordinate system; and
each of the two-dimensional tracks of the two-dimensional spatial relationship track group type meets a set of constraints comprising at least:
a first constraint that each of the two-dimensional tracks in the group of two-dimensional tracks does not belong to more than one alternate track group; and
a second constraint that, for each of the two-dimensional tracks in the group of two-dimensional tracks that belongs to an associated alternate track group, tracks in the associated alternate track group are in the group of two-dimensional tracks;
processing the group of two-dimensional tracks based on the determined two-dimensional spatial relationship track group type, comprising: 
determining two-dimensional spatial relationship description data for the group of two-dimensional tracks, comprising determining:
a two-dimensional region of the video source based on the two-dimensional Cartesian coordinate system; and
a spatial relation of the two-dimensional portion of the video source of each two-dimensional track in the group of two-dimensional tracks to the two-dimensional region; and
generating source data for the two-dimensional region of the video source by composing the two-dimensional portion of the video source of each two-dimensional track from the group of tracks into the two-dimensional region based on the associated spatial relation of the two-dimensional track to the two-dimensional region. 

2.	(Previously Presented) The method of claim 1, wherein determining the two-dimensional region of the video source comprises determining a width and a height of the two-dimensional region.

3.	(Previously Presented) The method of claim 1, wherein determining the spatial relation of the two-dimensional portion of the video source of each two-dimensional track comprises determining a position, a width, a height, or some combination thereof, of the two-dimensional track in the two-dimensional region.

4.	(Cancelled) 

1[[4]], wherein the set of constraints further comprises one or more of:
	
	a third of two-dimensional tracks have a different layer value; 
	a fourth  from at least one of the two-dimensional tracks of the group of two-dimensional tracks;
	a fifth of two-dimensional tracks comprises a same source identifier and a same set of dimensions for the two-dimensional region; or some combination thereof.

6.	(Currently Amended) A method for encoding video data, the method comprising:
encoding video data comprising a track group type for a group of two-dimensional tracks, wherein each two-dimensional track in the group of two-dimensional tracks comprises video data for an associated two-dimensional portion of a video source, wherein: 
the track group type of a track group type metadata box of each of the two-dimensional tracks of the group of two-dimensional tracks is a two-dimensional spatial relationship track group type of a plurality of different track group types, wherein:

the two-dimensional spatial relationship track group type specifies a spatial relationship of the two-dimensional portions of the two-dimensional tracks in the group of two-dimensional tracks based on a two-dimensional Cartesian coordinate system; and
each of the two-dimensional tracks of the two-dimensional spatial relationship track group type meets a set of constraints comprising at least:
a first constraint that each of the two-dimensional tracks in the group of two-dimensional tracks does not belong to more than one alternate track group; and
a second constraint that, for each of the two-dimensional tracks in the group of two-dimensional tracks that belongs to an associated alternate track group, tracks in the associated alternate track group are in the group of two-dimensional tracks; and
two-dimensional spatial relationship description data for the group of two-dimensional tracks is specified, comprising:
a two-dimensional region of the video source based on the two-dimensional Cartesian coordinate system; and
a spatial relation of the two-dimensional portion of the video source of each two-dimensional track in the group of two-dimensional tracks to the two-dimensional region;
such that source data can be generated for the two-dimensional region of the video source by composing the two-dimensional portion of the video source of each two-dimensional track from the group of tracks into the two-dimensional region based on the associated spatial relation of the two-dimensional track to the two-dimensional region. 

7.	(Previously Presented) The method of claim 6, wherein the two-dimensional region of the video source comprises a width and a height of the two-dimensional region.

8.	(Previously Presented) The method of claim 6, wherein the spatial relation of the two-dimensional portion of the video source of each two-dimensional track comprises a position, a width, a height, or some combination thereof, of the two-dimensional track in the two-dimensional region.

9.	(Cancelled) 

6[[9]], wherein the set of constraints further comprises one or more of:
	
	a third of two-dimensional tracks have a different layer value; 
	a fourth  from at least one of the two-dimensional tracks of the group of two-dimensional tracks;
	a fifth of two-dimensional tracks comprises a same source identifier and a same set of dimensions for the two-dimensional region; or some combination thereof.
 
11.	(Currently Amended) An apparatus configured to decode video data, the apparatus comprising a processor in communication with memory, the processor being configured to execute instructions stored in the memory that cause the processor to:
receive video data comprising a track group type for a group of two-dimensional tracks, wherein each two-dimensional track in the group of two-dimensional tracks comprises video data for an associated two-dimensional portion of a video source;
determine that the track group type of a track group type metadata box of each of the two-dimensional tracks of the group of two-dimensional tracks is a two-dimensional spatial relationship track group type of a plurality of different track group types, wherein:

the two-dimensional spatial relationship track group type specifies a spatial relationship of the two-dimensional portions of the two-dimensional tracks in the group of two-dimensional tracks based on a two-dimensional Cartesian coordinate system; and
each of the two-dimensional tracks of the two-dimensional spatial relationship track group type meets a set of constraints comprising at least:
a first constraint that each of the two-dimensional tracks in the group of two-dimensional tracks does not belong to more than one alternate track group; and
a second constraint that, for each of the two-dimensional tracks in the group of two-dimensional tracks that belongs to an associated alternate track group, tracks in the associated alternate track group are in the group of two-dimensional tracks;
process the group of two-dimensional tracks based on the determined two-dimensional spatial relationship track group type, comprising: 
determining two-dimensional spatial relationship description data for the group of two-dimensional tracks, comprising determining:
a two-dimensional region of the video source based on the two-dimensional Cartesian coordinate system; and
a spatial relation of the two-dimensional portion of the video source of each two-dimensional track in the group of two-dimensional tracks to the two-dimensional region; and
generate source data for the two-dimensional region of the video source by composing the two-dimensional portion of the video source of each two-dimensional track from the group of tracks into the two-dimensional region based on the associated spatial relation of the two-dimensional track to the two-dimensional region. 

12.	(Previously Presented) The apparatus of claim 11, wherein determining the two-dimensional region of the video source comprises determining a width and a height of the two-dimensional region.

13.	(Previously Presented) The apparatus of claim 11, wherein determining the spatial relation of the two-dimensional portion of the video source of each two-dimensional track comprises determining a position, a width, a height, or some combination thereof, of the two-dimensional track in the two-dimensional region.

14.	(Cancelled) 

15.	(Currently Amended) The apparatus of claim 11[[14]], wherein the set of constraints further comprises one or more of:
	
	a third of two-dimensional tracks have a different layer value; 
	a fourth  from at least one of the two-dimensional tracks of the group of two-dimensional tracks;
	a fifth of two-dimensional tracks comprises a same source identifier and a same set of dimensions for the two-dimensional region; or some combination thereof.

16.	(Currently Amended) An apparatus for encoding video data, the apparatus comprising a processor in communication with memory, the processor being configured to execute instructions stored in the memory that cause the processor to:
encode video data comprising a track group type for a group of two-dimensional tracks, wherein each two-dimensional track in the group of two-dimensional tracks comprises video data for an associated two-dimensional portion of a video source, wherein: 
the track group type of a track group type metadata box of each of the two-dimensional tracks of the group of two-dimensional tracks is a two-dimensional spatial relationship track group type of a plurality of different track group types, wherein:

and
each of the two-dimensional tracks of the two-dimensional spatial relationship track group type meets a set of constraints comprising at least:
a first constraint that each of the two-dimensional tracks in the group of two-dimensional tracks does not belong to more than one alternate track group; and
a second constraint that, for each of the two-dimensional tracks in the group of two-dimensional tracks that belongs to an associated alternate track group, tracks in the associated alternate track group are in the group of two-dimensional tracks; and
two-dimensional spatial relationship description data for the group of two-dimensional tracks is specified, comprising:
a two-dimensional region of the video source based on the two-dimensional Cartesian coordinate system; and
a spatial relation of the two-dimensional portion of the video source of each two-dimensional track in the group of two-dimensional tracks to the two-dimensional region;
such that source data can be generated for the two-dimensional region of the video source by composing the two-dimensional portion of the video source of each two-dimensional track from the group of tracks into the two-dimensional region based on the associated spatial relation of the two-dimensional track to the two-dimensional region. 

17.	(Previously Presented) The apparatus of claim 16, wherein the two-dimensional region of the video source comprises a width and a height of the two-dimensional region.



19.	(Cancelled) 

20.	(Currently Amended) The apparatus of claim 16[[19]], wherein the set of constraints further comprises one or more of:
	
	a third of two-dimensional tracks have a different layer value; 
	a fourth  from at least one of the two-dimensional tracks of the group of two-dimensional tracks;
	a fifth of two-dimensional tracks comprises a same source identifier and a same set of dimensions for the two-dimensional region; or some combination thereof.

21.	(Previously Presented) The method of claim 1, wherein:
	receiving the video data comprises receiving:
 a first alternate group of tracks comprising the group of two-dimensional tracks, wherein each track of the group of two-dimensional tracks comprises a first resolution; and 
a second alternate group of tracks comprising a second set group of two-dimensional tracks, wherein the second alternate group of tracks is different than the first alternate group of tracks, and each track of the second group of two-dimensional tracks comprises a second resolution different than the first resolution; and
processing the two-dimensional tracks comprises:

selecting the first alternate group of tracks to process.

22.	(Currently Amended) The method of claim 1, wherein the plurality of the different track group types  the two-dimensional spatial relationship track group type, a 3 degrees of freedom (3DoF) track group type, and a 6 degrees of freedom (6DoF) track group type.

23.	(Currently Amended) The method of claim 1, wherein the plurality of the different track group types comprise the two-dimensional spatial relationship track group type, a multi-source presentation track group type, and .


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The instant Application claims a video processing system/method that generates source data for 2D region of a video source by employing 2D tracks of a specific 2D spatial relationship track group type selected from a number of different track group type, wherein the track group type uses constraints such that in a first constraint, each of the two-dimensional tracks in the group of two-dimensional tracks does not belong to more than one alternate track group, and in a second constraint that, for each of the two-dimensional tracks in the group of two-dimensional tracks that belongs to an associated alternate track group, tracks in the associated alternate track group are in the group of two-dimensional tracks.

The claim language distinguishes the application’s invention over the references that accompanied the Office Action. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements . Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hannuksela (US Pub 20100153395 A1) teaches a system for processing real-time multimedia data in different tracks and track subsets and identifying multi-track groups being associated with a relationship among different tracks or track subsets.
Chen (US Pub 20110064146  A1) teaches a method and system for selecting tracks by using a 
media extractor tracks, wherein group type value identifies the criteria used to form the sample groups of the sampling group and links the criteria to a sample group description table with the same value for group type in the track.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/ALBERT KIR/Primary Examiner, Art Unit 2485